Title: From Thomas Jefferson to De Thulemeier, 16 October 1785
From: Jefferson, Thomas
To: Thulemeier, Friederich Wilhelm, Baron von



Sir
Paris Octob. 16. 1785.

I am to acknolege the receipt of the letter of the 11th. inst. with which you have honored me, and wherein you are pleased to inform me of the ratification by his Prussian majesty of the treaty of Amity and Commerce between him and the United States of America. On our part the earliest opportunity was embraced of forwarding it to Congress. It goes by a vessel sailing about this time from Havre. I shall with great pleasure communicate to you it’s ratification by Congress in the first moment in which it shall become known to me, and concur in the measures necessary for exchanging the ratifications.
I shall take the greatest care to forward the letter you are pleased to enclose for Baltimore according to it’s address.
I have the honour to be with sentiments of the highest respect & esteem Sir Your most obedient and most humble servant,

Th: Jefferson

